09/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0408



                                  No. DA 19-0408


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ANGELA MARIE SPROUT,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

October 14, 2020, within which to prepare, serve, and file its response brief.




JMK                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 10 2020